Memorandum. The order of the Appellate Division should be reversed on the dissenting memorandum of Messrs. Justices James D. Hopkins and J. Irwin Shapiro at the Appellate Division, both as to the determination of discrimination and as to the award of damages. Since this court is without authority to fix the award of damages, at least in the status of this appeal, the case should be remitted to the Appellate Division with directions to send the matter back to the State *846Division of Human Rights to redetermine the amount of damages to be awarded complainant, subject, of course, to further appellate review.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order reversed, without costs, and matter remitted to Appellate Division, Secoml Department, for further proceedings in accordance with the memorandum herein.